IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

                   DONALD CLARK V. STATE OF TENNESSEE

                Direct Appeal from the Criminal Court for Davidson County
                                4033, Monte Watkins, Judge



                     No. M2009-02088-CCA-R3-HC - Filed June 17, 2010



Petitioner, Donald Clark, appeals the trial court’s denial of his petition for writ of habeas corpus.
The State has filed a motion pursuant to Rule 20, Rules of the Court of Criminal Appeals of
Tennessee, for this Court to affirm the judgment of the trial court by memorandum opinion. We
grant the motion and affirm the judgment of the trial court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Davidson County Criminal
       Affirmed Pursuant to Rule 20 of the Tennessee Court of Criminal Appeals.

THOMAS T. WOODALL, J., delivered the opinion of the court, in which DAVID H. WELLES and
ROBERT W. WEDEMEYER, JJ., joined.

Donald Clark, pro se.

Robert E. Cooper, Attorney General and Reporter; Lacy Wilber, Assistant Attorney General; Victor
S. Johnson, III, District Attorney General; and Roger Moore, Assistant District Attorney General,
for the appellee, State of Tennessee.


                                  MEMORANDUM OPINION


        Petitioner was convicted of especially aggravated robbery by a Shelby County Jury. He was
sentenced to twenty-seven years as a violent offender. On appeal, this Court affirmed the conviction.
State v. Donald Clark, W2001-01549-CCA-R3-CD, 2003 WL 21339272 (Tenn. Crim. App., May
15, 2003)(app. denied Oct. 27, 2003).

        On December 2, 2008, Petitioner filed a pro se petition for habeas corpus relief alleging that
his conviction was the result of an illegal search and seizure, and that he received ineffective
assistance of trial counsel. The criminal court summarily dismissed the petition finding that
Petitioner had “not established a void judgment or an illegal confinement by a preponderance of the
evidence in his pleadings” and that the sentence had not expired.

         Article I, section 15 of the Tennessee Constitution guarantees the right to seek habeas corpus
relief. Tennessee Code Annotated sections 29-21-101 through 29-21-130 codify the applicable
procedures for seeking a writ. However, the grounds upon which a writ of habeas corpus may be
issued are very narrow. Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). A writ of habeas corpus
is available only when it appears on the face of the judgment or the record of the proceedings upon
which the judgment was rendered that a court was without jurisdiction to convict or sentence the
defendant or that the defendant is still imprisoned despite the expiration of his sentence. See
Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007); Archer v. State, 851 S.W.2d 157, 164 (Tenn.
1993); Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992). The purpose of a habeas corpus petition is
to contest void and not merely voidable judgments. Archer, 851 S.W.2d at 163. A void judgment
is a facially invalid judgment, clearly showing that a court did not have statutory authority to render
such judgment; whereas, a voidable judgment is facially valid, requiring proof beyond the face of
the record or judgment to establish its invalidity. See Taylor, 995 S.W.2d at 83. The burden is on
the petitioner to establish by a preponderance of the evidence, that the sentence is void or that the
confinement is illegal. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000). Moreover, it is permissible
for a court to summarily dismiss a petition for habeas corpus relief, without the appointment of
counsel and without an evidentiary hearing, if the petitioner does not state a cognizable claim. See
Summers, 212 S.W.3d at 260; Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004).

        Initially, we note that Petitioner failed to adhere to the mandatory requirements for habeas
corpus petitions under Tennessee Code Annotated section 29-21-107(b)(2) by failing to include a
copy of the judgment. The Petitioner’s failure to comply with the mandatory requirements for
habeas corpus petitions alone provided adequate justification for the trial court’s dismissal of the
petition. Summers, 212 S.W.3d at 260; Hickman, 153 S.W.3d at 21. Aside from the fact that the
Petitioner did not comply with procedural requirements, Petitioner’s claims of an illegal search and
seizure and ineffective assistance of counsel render the judgments voidable, not void, and they may
not be collaterally attacked in a suit for habeas corpus relief. Also, as pointed out by the State, this
Court has previously determined that Petitioner received the effective assistance of trial counsel.
Donald Clark v. State, W2006-00642-CCA-R3-PC, 2007 WL 1215024 (Tenn. Crim. App. April 25,
2007)(app. denied Aug. 20, 2007).


       Nothing on the face of the petitioner’s judgment indicates that the convicting court was
without jurisdiction to sentence the petitioner or that the sentence has expired. As a result, the court’s
summary dismissal was proper. See Summers, 212 S.W.3d at 260.

        Upon review of this matter, this Court concludes that no error of law requiring a reversal of
the judgment of the trial court is apparent on the record.




                                                   -2-
                                 CONCLUSION

Accordingly, the judgment of the trial court is affirmed.


                                      _________________________________________
                                      THOMAS T. WOODALL, JUDGE




                                        -3-